     Case 2:19-cv-01190-RFB-DJA Document 1 Filed 07/09/19 Page 1 of 6



     THE URBAN LAW FIRM
 1   MICHAEL A. URBAN, Nevada State Bar No. 3875
     NATHAN R. RING, Nevada State Bar No. 12078
 2   4270 S. Decatur Blvd., Suite A-9
     Las Vegas, Nevada 89103
 3   Telephone: (702) 968-8087
     Facsimile: (702) 968-8088
 4   Electronic Mail: murban@theurbanlawfirm.com
                      nring@theurbanlawfirm.com
 5   Counsel for Plaintiffs Laborers Joint Trust Funds
 6                                UNITED STATES DISTRICT COURT
 7                                          DISTRICT OF NEVADA
 8     THE BOARD OF TRUSTEES OF THE
       CONSTRUCTION INDUSTRY AND
 9     LABORERS HEALTH AND WELFARE                          CASE NO:
       TRUST; THE BOARD OF TRUSTEES OF
10     THE CONSTRUCTION INDUSTRY AND
       LABORERS JOINT PENSION TRUST;
11     THE BOARD OF TRUSTEES OF THE                         COMPLAINT FOR BREACH OF
       CONSTRUCTION INDUSTRY AND                            CONTRACT AND BREACH OF ERISA
12     LABORERS VACATION TRUST; THE
       BOARD OF TRUSTEES OF SOUTHERN
13     NEVADA LABORERS LOCAL 872                            [29 U.S.C. § 185(a) and § 1132(e)]
       TRAINING TRUST,
14
                              Plaintiffs,
15
       vs.
16
       MULTITECH GROUP, INC., a Foreign
17     Corporation,
                     Defendant.
18

19
             Plaintiffs, jointly and severally, complain and allege as follows:
20
                                       JURISDICTION AND VENUE
21
             1.     This Court has jurisdiction over this case pursuant to Section 502(e)(1) of the
22
     Employee Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. §
23
     1132(e)(1), which grants the United States District Courts exclusive jurisdiction over civil actions
24
     brought by a fiduciary pursuant to Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3), to redress
25
     violations or enforce the terms of ERISA or an employee benefit plan governed by ERISA. Such
26
     jurisdiction exists without respect to the amount in controversy or the citizenship of the parties, as
27
     provided in Section 502(f) of ERISA, 29 U.S.C. § 1132(f).
28

                                                       1
     Case 2:19-cv-01190-RFB-DJA Document 1 Filed 07/09/19 Page 2 of 6



 1          2.      This Court has jurisdiction of this case pursuant to Section 301(a) of the Labor
 2   Management Relations Act of 1947, as amended (“LMRA”), 29 U.S.C. §185(a), which grants the
 3   United States District Courts original jurisdiction over suits for violation of contracts between an
 4   employer and a labor organization in an industry affecting commerce, without respect to the amount
 5   in controversy and the citizenship of the parties.
 6          3.      Venue is proper in this Court pursuant to Section 502(e)(2) of ERISA, 29 U.S.C. §
 7   1132(e)(2), and Section 301(a) of the LMRA, 29 U.S.C. §185(a), in that this is the district in which
 8   the Trusts (defined below) are administered, the signatory union maintains its offices, and where the
 9   relevant acts took place.
10          4.      To the extent this Complaint sets forth any claims based upon state law, this Court
11   holds supplemental jurisdiction over those claims pursuant to 28 U.S.C. §1367(a).
12                                                PARTIES
13          5.      Plaintiffs are THE BOARD OF TRUSTEES OF THE CONSTRUCTION
14   INDUSTRY AND LABORERS HEALTH AND WELFARE TRUST; THE BOARD OF
15   TRUSTEES OF THE CONSTRUCTION INDUSTRY AND LABORERS JOINT PENSION
16   TRUST; THE BOARD OF TRUSTEES OF THE CONSTRUCTION INDUSTRY AND
17   LABORERS VACATION TRUST; THE BOARD OF TRUSTEES OF SOUTHERN NEVADA
18   LABORERS LOCAL 872 TRAINING TRUST (collectively hereinafter “Trusts” or “Plaintiffs”).
19          6.      Plaintiffs as trustees of the Trusts are “fiduciar[ies]” with respect to the Trusts as
20   defined in § 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A) (2011).
21          7.      At all times material to this Complaint, Defendant, MULTITECH GROUP, INC.,
22   (hereinafter “MULTITECH”), has been a corporation organized and existing by virtue of the laws
23   of the State of Delaware and authorized to conduct business in the State of Nevada.
24
                                        GENERAL ALLEGATIONS
25
            8.      At all times material to this Complaint, there was in effect collective bargaining
26
     agreement (“CBA”) between the Laborers International Union of North America, Local 872 (“Local
27
     872”) and MULTITECH. MULTITECH is bound to the Airport Authority Project Labor Agreement
28

                                                          2
     Case 2:19-cv-01190-RFB-DJA Document 1 Filed 07/09/19 Page 3 of 6



 1   (“PLA”). The PLA incorporates by reference the Master Labor Agreement between Local 872 and
 2   Contractors Associations and the Trust Agreements establishing the Plaintiff Trust Funds for
 3   MULTITECH’s employees’ work on certain projects. The CBAs name the Trust Funds as third-
 4   party beneficiaries of those agreements.
 5          9.        MULTITECH is an employer whose employees perform work covered under the
 6   PLA. Pursuant to the PLAs, MULTITECH agreed to abide by the Trust Agreements, which establish
 7   and govern the operation of the Plaintiff Trust Funds.
 8          10.       MULTITECH is an “employer,” as that term is defined in the CBAs and related Trust
 9   Agreements.
10          11.       MULTITECH is an “employer” as defined and used in Section 3(5) of ERISA, as
11   codified at 29 U.S.C. § 1002(5), and therefore, MULTITECH is “obligated to make contributions
12   to a multi-employer plan” within the meaning of Section 515 of ERISA, as codified at 29 U.S.C. §
13   1145. Plaintiffs allege that MULTITECH is an “employer” engaged in “commerce” in an “industry
14   affecting commerce,” as those terms are defined and used in Section 501(1) and Section 501(3) of
15   the LMRA, as codified at 29 U.S.C. § 142(1) and § 142(3), and within the meaning and use of
16   Section 301(a) of the LMRA, 29 U.S.C. § 185(a).
17
                                     FIRST CLAIM FOR RELIEF
18                              Breach of Written Collective Bargaining
                        Agreements and Related Trust Agreements – MULTITECH
19
            12.       Plaintiffs repeat and reallege the allegations contained in the foregoing paragraphs 1
20
     through 11, inclusive, as though fully set forth herein.
21
            13.       At all times material to this Complaint, there was in effect a labor agreement between
22
     Local 872 and MULTITECH. The labor agreement incorporates by reference the Trust Agreements
23
     establishing the Trusts.
24
            14.       MULTITECH is an employer whose employees performed work covered under the
25
     labor agreement between MULTITECH and Local 872.                  Pursuant to the labor agreement,
26
     MULTITECH agreed to abide by the Trust Agreements, which establish and govern the operation
27
     of the Trusts.
28

                                                        3
     Case 2:19-cv-01190-RFB-DJA Document 1 Filed 07/09/19 Page 4 of 6



 1          15.     By the terms and provisions of the labor agreement, and related Trust Agreements,
 2   and at all times material herein, Defendant MULTITECH was obligated to the following:
 3                  15.1   Defendant MULTITECH was obligated to prepare and submit true, complete
 4          and accurate written monthly contribution reports to the Trusts on a timely basis showing i)
 5          the identities of employees performing work covered by the CBAs, ii) the number of hours
 6          worked by or paid to these employees, iii) the rates of pay, iv) character of hours worked
 7          (e.g., straight time, over-time, etc.), and v) based upon the hours worked or amounts paid to
 8          employees, the proper calculation of the fringe benefit contributions, benefits and/or
 9          withholdings attributable to its employees. These monthly contribution reports are due on
10          the 10th day of each successive month;
11                  15.2   Defendant MULTITECH was required to maintain adequate records of work
12          performed by and amounts paid to its employees. MULTITECH was obligated to permit the
13          Trusts and their agents to conduct audits of MULTITECH’s payroll and related records in
14          order to determine whether or not fringe benefit contributions were properly paid pursuant
15          to the CBAs and Trust Agreements;
16
                    15.3   Defendant MULTITECH was obligated to properly pay fringe benefit
17
            contributions to the Trusts. Benefits and/or other withholdings were to be made on a
18
            monthly basis, and at specified rates for each hour worked by or paid to applicable
19
            employees; these amounts are due and payable at the Trusts’ administrative offices.
20
            16.     MULTITECH is known to be have performed work under the McCarran Airport
21
     Project Labor Agreement for which is has submitted fringe benefit contribution reports and
22
     corresponding contributions.
23

24          17.     On or about June 26, 2019, Plaintiffs, through their counsel, sent a demand to

25   MULTITECH for production of the payroll and related records of MULTITECH beginning from

26   the time period of March 20, 2015 to June 30, 2018.

27          18.     Since the attorney demand letter, MULTITECH has failed and refused to provide
28   any of the requested payroll records.

                                                     4
     Case 2:19-cv-01190-RFB-DJA Document 1 Filed 07/09/19 Page 5 of 6



 1          19.     Prior to the attorney demand letter, the Plaintiff’s auditor attempted to obtain
 2   MULTITECH’s records on several occasions but to no avail.
 3          20.     Due to MULTITECH’s refusal to permit an audit, the exact amount of contributions
 4   and/or contract damages, if any, due and owing have not been ascertained at this time. These
 5   amounts, if any exist, will be established by proof at trial herein or through dispositive motion
 6   following completion of an audit. MULTITECH’s refusal to produce all requested documents is a
 7   breach of the labor agreement and Trust Agreements.
 8          21.     Pursuant to the terms of the labor agreement and Trust Agreements, MULTITECH
 9   also promised that, in the event of any delinquency, it would pay all legal and auditing costs in
10   connection with such delinquency, whether incurred before or after litigation commenced.
11          22.     It has been necessary for the Trusts to engage The Urban Law Firm for the purpose
12   of obtaining the payroll and related records of MULTITECH to complete the audit, collect any and
13   all amounts due, and to otherwise enforce the terms of the labor agreement and Trust Agreements.
14          23.     Pursuant to the labor agreement, Trust Agreements, and 29 U.S.C. §1132(g)(2), the
15   Trusts are entitled to an award of their reasonable attorney's fees incurred to enforce the same, even
16   if no delinquency is discovered by the audit.
17          24.     Pursuant to 29 U.S.C. §1132(g)(2), MULTITECH owes to the Trusts interest, at the
18   contractual rate, on any and all unpaid contributions and liquidated damages from the dates the sums
19   were originally due to the Trusts through the date of judgment.
20

21          WHEREFORE, the Trusts pray for judgment against MULTITECH, as follows:
22          1.      For an order compelling MULTITECH to submit to and cooperate with the audit of
23   their books, documents, and other things by the Trusts duly appointed representative;
24          2.      For unpaid fringe benefit contributions if any, in amounts as proven;
25          3.      For damages for breach of contract in amounts if any, as proven;
26          4.      For liquidated damages in amounts if any, as proven;
27          5.      For audit expenses in amounts as proven;
28

                                                       5
     Case 2:19-cv-01190-RFB-DJA Document 1 Filed 07/09/19 Page 6 of 6



 1          6.      For interest at the agreed upon contractual rate on all fringe benefit contributions
 2   and/or damages if any, until paid in full;
 3          7.      For the Trusts' reasonable attorney's fees;
 4          8.      For the Trusts' costs of suit incurred herein; and
 5          9.      For such additional relief as this Court deems just and proper.
 6

 7

 8   Dated: July 9, 2019                           THE URBAN LAW FIRM
 9                                                        /s/ Nathan R. Ring
                                                   MICHAEL A. URBAN, Nevada Bar No. 3875
10                                                 NATHAN R. RING, Nevada State Bar No. 12078
                                                   4270 S. Decatur Blvd., Suite A-9
11                                                 Las Vegas, Nevada 89103
                                                   Telephone: (702) 968-8087
12                                                 Facsimile: (702) 968-8088
                                                   Electronic Mail: murban@theurbanlawfirm.com
13                                                                   nring@theurbanlawfirm.com
                                                   Counsel for Plaintiffs Laborers Joint Trust Fund
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       6
